DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 8/6/2020 has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the phrase “in the manner of a seat pedestal or in the manner of a stool.”  The phrase “the manner” lacks sufficient antecedent basis.  It appears Applicant is explaining that at least one seat is configured in a manner or a form of a seat pedestal or stool, however clarification is required.  Claims 2-14 are rejected as being dependent upon a rejected base claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 9,456,696).  With respect to claim 15, Lee discloses an item of seating furniture (see Figure 24) comprising at least one seat in the manner of a seat pedestal or in the manner of a stool and at least one seat cushion wherein the seat has a hard core (66) and a soft outer layer (77).  With respect to claim 16, the hard foam plastic comprises polystyrene (see column 11, line 55).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziegleder (DE 200 07 630 U1).  Ziegleder discloses a seat cushion characterized in that it has a filling (6) of microspheres of hard foam plastic and having a diameter of less than 2 mm (see translation [0004]).  With respect to claim 18, the hard foam plastic comprises polystyrene (EPS, see translation [0005]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9,456,696) in view of Ziegleder (DE 200 07 630 U1).  Lee discloses an item of seating furniture comprising at least one seat in the manner of a seat pedestal or in the manner of a stoop and at least one seat cushion wherein the seat has a hard core (66) and a soft outer layer (77) and a seat cushion (78) positioned .
Ziegleder teaches a seat cushion characterized in that it has a filling (6) of microspheres of hard foam plastic and having a diameter of less than 2 mm (see translation [0004]).  With respect to claim 18, the hard foam plastic comprises polystyrene (EPS, see translation [0005]).  With respect to claim 6, they have a diameter of preferably 1 mm.
	It would have been obvious to one of ordinary skill in the art to replace the memory foam cushion (78) of Lee with the cushion taught by Ziegleder.  The Ziegleder cushion is taught to be extremely variable in shape and low in weight.
	With respect to claims 11-12 and 14, the prior art fails to disclose the exact claimed dimensions, however, a change in size of a particular object to make it useable for the environment in which is placed is obvious and well known in the art and requires only routine experimentation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Oh (10,201,764) (see multi-level foam structure) and Greer (US 2008/0292830) (foam article with multiple layers).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636